DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 12/29/2020 was entered.
Amended claims 1-16, 18, 20 and new claims 51-53 are pending in the present application.
Applicants elected previously without traverse the invention of Group I.  Applicants also elected previously without traverse the following species:  (i) a host cell comprising a vector comprising a DNA sequence encoding the target RNA and a DNA sequence encoding an RNase inhibitor; (ii) mRNA; (iii) encoding an antigen; (iv) a pathogenic antigen; (v) a compound capable of inhibiting peptide and/or protein synthesis is added in step b); and (vi) obtaining the target RNA from the host cell by separating the target RNA from the endogenous RNA of the host cell.
	Claims 12-14, 16, 18 and 20 were withdrawn previously from further consideration because they are directed to non-elected species.
	Therefore, amended claims 1-11, 15 and 51-53 are examined on the merits herein with the above elected species.

Response to Amendment
	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Yeom et al (FEMS Microbiol. Lett. 285:10-15, 2008; IDS) was withdrawn in light of Applicant’s amendment to currently amended independent claim 1, particularly with the limitation “wherein the target RNA is obtained from the host cell by separating the target RNA from the endogenous RNA of the host cell”.

Claim Objections
Claim 1 is objected to because there should be a term “and” between step b) and step c) in the claim.

 Claim Rejections - 35 USC § 112 (New Matter)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new ground of rejection necessitated by Applicant’s amendment.
wherein the target RNA does not comprise a functional bacterial translation initiation site".    The instant claim encompasses a process for producing a target RNA in a host cell, including but not necessarily limited to a bacterial host cell, comprising the steps (a)-(c) recited in currently amended independent claim 1, wherein the target RNA does not comprise any functional bacterial translation initiation site.  The instant specification fails to provide adequate written description for the above new limitation. 
As an initial matter, amended claim 2 was initially presented on 12/29/2020, so the claim itself is not part of the original disclosure. 37 CFR § 1.115(a)(2). “New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement. . . . While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. . . . The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed.” MPEP § 2163, part (I)(B); see also MPEP § 2163.02.  In this case, the original specification does not convey the particular invention recited in currently amended claim 2 with reasonable clarity to skilled artisans.  “The trouble is that there is no such disclosure, easy though it is to imagine it.” MPEP § 2163.05, part (II) (quoting In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967)).
In the Amendment filed on 12/29/2020 (page 7), Applicants cited original claims 2 and 15 along with paragraph [0082] of the published application as an alleged written support for the above limitation.  It is noting however, none of the original claims 2 and 15 in vivo transcription can be preferably prevented by partially or completely deleting or mutating the Shine-Dalgarno sequence in the vector used for transcribing the RNA so that the formed target RNA will not be translated in the bacterial cell in vivo due to the absence of a functional ribosomal binding site that is required to bind the ribosome and initiate translation of the RNA to the encoded protein”.  Thus, the only functional bacterial translation initiation site that is disclosed in the as-filed specification is the Shine-Dalgarno sequence, and not any other functional bacterial translation initiation site; and therefore the instant specification does not have a written support for the negative limitation of “wherein the target RNA does not comprise a functional bacterial translation initiation site” as recited in currently amended claim 2.
The fact that the person of ordinary skill in the art could have carried out the claimed invention without undue experimentation based on applicants’ disclosure is inadequate to meet this requirement. “The Federal Circuit has pointed out that, under United States law, a description that merely renders a claimed invention obvious may not sufficiently describe the invention for the purposes of the written description requirement of 35 U.S.C. 112.”  MPEP § 2163, part (I)(A). 
Amended claim 2 was not originally filed. “To comply with the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, 365, or 386, each claim limitation must be expressly, implicitly, or inherently supported in the originally Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998)). 
Therefore, given the lack of sufficient guidance provided by the originally filed specification, it would appear that Applicants did not contemplate or have possession of invention as now claimed broadly at the time the application was filed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates 
Amended claims 1-6, 9, 15 and 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Daros et al (US 2017/0088871) in view of McDonagh et al (US 2013/0243728) and Yeom et al (FEMS Microbiol. Lett. 285:10-15, 2008; IDS).  This is a modified rejection necessitated by Applicant’s amendments.
With respect to elected species, Daros et al already taught a method of recombinant RNA production comprising: expressing in a host cell a nucleic acid encoding a chimeric RNA molecule comprising a target RNA and a plant viroid scaffold, and a nucleic acid encoding a tRNA ligase, such that the chimeric RNA molecule is produced in the host cells and the method is useful for the production of aptamers, miRNAs and other RNA molecules (Abstract; Summary; and particular paragraphs [0035]-[0050], [0067]-[0071], [0084]-0092], [0103]-[0111]; and experiments).   Daros et al disclosed that host cells include prokaryotic cells such as P. fluorescens and Escherichia coli, plant and non-plant eukaryotic cells such as yeasts (e.g., S. cerevisiae and P. pastoris, insect cells and mammalian cells (e.g., CHO cells and HEK cells) (paragraph [0038]).  Daros et al stated clearly “Any RNA molecule that needs to be generated in large amounts may be used as a target RNA…Suitable target RNA may include sequences up to 100 bases, up to 200 bases or up to 300 bases or more.  For example, the target RNA may be 10 to 200 bases” (paragraphs [0045] and [0048]); and “Without being bound by theory, the high levels of RNA production observed using the methods described herein may result from the selection by evolution of plant viroids to survive in a hostile intracellular environment following infection.  Although the circular viroid scaffold may contribute to RNase resistance, the data herein also shows that co-expression with tRNA ligase is important in the huge accumulation of RNA. This may arise from preservation of the chimeric RNA molecules in RNA-protein complexes (i.e. ribonucleoprotein complexes that comprise the chimeric RNA molecule and the tRNA ligase)” (paragraph [0037]).  Daros et al also taught that a vector comprising a nucleic acid encoding a chimeric RNA molecule may further comprise the nucleic acid encoding the tRNA ligase or the nucleic acid encoding the tRNA ligase may be contained in a separate vector; and the vectors may be introduced into a host cell via transfection or transformation (paragraphs [0087]-[0090] and [0092]-[0093]). Daros et al further taught that the expressed chimeric RNA molecule comprising the target RNA may be isolated and/or purified after production from the host cell and/or culture medium using any convenient method known in the art, for example HPLC, FPLC or affinity chromatography and that chimeric RNA molecules may be purified to homogeneity using chromatography (e.g., DEAE-Sepharose, and size-exclusion) and/or electrophoresis; and that the target RNA may be extracted from the chimeric RNA molecule by cleavage from the plant viroid scaffold  (paragraphs [0103], [0108]-[0111], [0143], [163]).  Daros et al also disclosed that the chimeric RNA molecule produced in the host cells may be linear or circular or a mixture of linear and circular molecules, with circular RNA molecules may be more resistant to RNases than linear RNA molecules and may be more easily separated from other cellular RNAs by standard separation techniques since host cells, such as E. Coli, may lack endogenous circular RNAs (paragraph [0105]-[0106]).  Daros et al also taught that the target RNA or chimeric RNA molecule may be modified or adapted after isolated from the host cell, for example by addition of a substituent group, such as methyl (e.g., 2’-O-methyl), halogen (e.g. 2’-Fluoro) or amine (e.g. 2’-NH3), or reduction to 2’-H (e.g., 2’deoxy) (paragraph [0111]).  With respect to claim 2 reciting “wherein the target RNA does not comprise a functional bacterial translation initiation site”, since the chimeric RNA molecule comprising a target RNA within a plant viroid scaffold and the main goal for the method of Daros et al is for production of the production of RNA, such chimeric RNA would not contain any functional bacterial translation initiation site; and especially the chimeric RNA is produced in yeasts, in plant tissues, in insect cells or in mammalian cells such as CHO cells and mouse myeloma cells (paragraphs [0157]-[0160]).
Daros et al do not teach specifically a method of recombinant RNA production using a host cell that further comprises a nucleic acid encoding an RNase inhibitor in a vector comprising a DNA sequence encoding a chimeric RNA molecule comprising a target RNA and a plant viroid scaffold.
Before the effective filing date of the present application (08/07/2015), McDonagh et al already disclosed a recombinant microorganism (e.g., yeasts such as Saccharomyces cerevisia, Pichia pastoris; Lactobacillus species; Biffidobacterium species; Bacillus species and Clostridium species) comprising a transgene encoding angiogenin and optionally follistatin to be utilized as a source of angiogenin, for use in pharmaceuticals, neutraceuticals and functional foods, and in production of food products (Abstract; Summary; and particular paragraphs [0006]-[00010], [0018]-[0020], [0052], [0086]-[0089], [0100]-[0110]).  McDonagh also stated explicitly “In an embodiment, the angiogenin is co-expressed with ribonuclease inhibitor to enhance angiogenin expression” (paragraph [0009]); and “The microorganism may also co-express angiogenin with ribonuclease inhibitor to enhance angiogenin expression levels” (paragraph [0086]).
Additionally, Yeom et al already co-expressed RraA or RraB (inhibitors of RNAase E) in KSL2005 cells (E. Coli strain in which a chromosomal deletion in rne was complemented by a plasmid-borne rns gene coding RNAse ES under the control of an IPTG-inducible lacUV5 promoter) at a molar ratio of Rns to RraA protein that is sufficient for restoration of normal growth of these cells overproducing RNAse ES.  Yeom et al also examined the effect or RraA and RraB on RNA abundance on a global scale, total RNA was isolated from these cells and genome-wide analysis of RNA abundance at single gene resolution was conducted (section titled “Effects of coexpression of RraA or RraB on RNAse activity of RNAse ES in vivo” on page 12; page 11, right column, first two full paragraphs; and Fig. 1).  They found that the steady-state level of 3622 transcripts was increased by at least twofold on expression of either RraA or RraB.  Yeom et al noted that RNAse E has been shown to play a major role in the degradation and processing of a large number of RNA transcripts in E. coli (page, 10, left column, first sentence).
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to modify the teachings of Daros et al by also co-expressing at least in a host cell a nucleic acid encoding an RNase inhibitor in a vector comprising a DNA sequence encoding a chimeric RNA molecule comprising a target RNA and a plant viroid scaffold to further increase/enhance production of chimeric RNA molecules, particularly linear chimeric RNA molecules that are more sensitive to RNases compared to circular chimeric RNA molecules, in light of the teachings of McDonagh et al and Yeom et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modifications because McDonagh et al already taught angiogenin to be co-expressed with ribonuclease inhibitor in a recombinant microorganism to enhance angiogenin expression; and Yeom et al demonstrated that the steady-state level of 3622 transcripts was increased by at least twofold on expression of either RraA or RraB (RNase inhibitors of RNase E and RNAse ES) in KSL2005 E. coli strain cells. 
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Daros et al, McDonagh et al and Yeom et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art. 
	The modified method resulting from the combined teachings of  Daros et al, McDonagh et al and Yeom et al as set forth above is indistinguishable from and encompassed by the method for producing a target RNA in a host cell as claimed. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicants’ arguments related to the above 103 rejection in the Amendment dated 12/29/2020 (pages 8-9) have been fully considered but they are respectfully not found persuasive for the reasons discussed below.
Applicants argued basically neither Danos nor McDonagh provide any teaching regarding the potential effect of co-expression of an RNAse inhibitor on any particular 
First, the instant claims are directed to a process for producing a target RNA in a host cell comprising the steps of:  a) providing (i) a bacterial host cell comprising a DNA sequence encoding the target RNA and a DNA sequence encoding an RNase inhibitor or (ii) a host cell comprising a first vector comprising a DNA sequence encoding the target RNA and a second vector comprising a DNA sequence encoding an RNase inhibitor, c) fermenting the host cell and allowing the DNA sequence to be transcribed into the target RNA, c) obtaining the target RNA from the host cell, wherein the target RNA is obtained from the host cell by separating the target RNA from the endogenous RNA of the host cell.  Thus, the instant claims encompass a process for producing a target RNA of any structure in a host cell, including but not necessarily limited to a bacterial host cell such as a fungal cell, a plant cell or an animal cell (see at least page 7, fourth paragraph of the specification).
Second, since the above rejection was made under 35 U.S.C. 103 none of the cited references has to teach every limitation of the instant claims.  For example, the primary Daros reference does not have to teach co-expression of an RNase inhibitor, nor does the Yeom reference have to teach a method of producing target RNAs that comprises separation of the target RNA from the endogenous RNA of the host cell.
Third, Daros et al disclosed that the chimeric RNA molecule produced in the host cells may be linear or circular or a mixture of linear and circular molecules, with circular RNA molecules may be more resistant to RNases than linear RNA molecules, indicating or suggesting that Daros et al also concern about the degradation of chimeric RNA molecule by RNases.  Daros Since McDonagh stated explicitly “In an embodiment, the angiogenin is co-expressed with ribonuclease inhibitor to enhance angiogenin expression” (paragraph [0009]) and “The microorganism may also co-express angiogenin with ribonuclease inhibitor to enhance angiogenin expression levels” (paragraph [0086]), an ordinary skilled in the art before the effective filing date of the present application would readily recognize that co-expression of angiogenin with ribonuclease inhibitor enhances angiogenic expression at both mRNA and protein expression levels.  Yeom et al already disclosed that RNAse E has been shown to play a major role in the degradation and processing of a large number of RNA transcripts in E. coli; and found that the steady-state level of 3622 transcripts was increased by at least twofold on expression of either RraA or RraB.  Thus, there is nothing that is unpredictable on the reasonable” expectation of success.
Fourth, with respect to claim 2 reciting “wherein the target RNA does not comprise a functional bacterial translation initiation site”, since the chimeric RNA molecule comprising a target RNA within a plant viroid scaffold and the main goal for the method of Daros et al is for production of the production of RNA, such chimeric RNA would not contain any functional bacterial translation initiation site; and especially the chimeric RNA is produced in yeasts, in plant tissues, in insect cells or in mammalian cells such as CHO cells and mouse myeloma cells.
Fifth, as for hindsight argument Examiner would like to recite a paragraph from in re Oetiker, 977, F.2d 1443, 1448 (Fed. Cir. 1992).
"[T]here must be some teaching, reason, suggestion, or motivation found "in the prior art" or "in the prior art references" to make a combination to render an invention obvious within the meaning of 35 U.S.C. 103 (1998).  Similar language appear in a number of opinions and if taken literally would mean that an invention cannot be held to have been obvious unless something specific in a prior art reference would lead an inventor to combine the teachings therein with another piece of prior art.  This restrictive understanding of the concept of obviousness is clearly wrong….  While there must be some teaching, reason, suggestion, or motivation to combine existing elements to produce the claimed device, it is not necessary that the cited references or prior art specifically suggest making the combination….  In sum, it is off the mark for litigants to argue, as many do, that an invention cannot be held to have been obvious unless a suggestion to combine the prior art teachings is found in a specific reference."

Although the cited artisans do not specifically point out a motivation to in their disclosure, an ordinarily skilled artisan would have been able to identify the need for the combination of the teachings without the disclosure of the instant application.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Please refer to the above modified 103 rejection for details along with the motivations for combining the cited references.


Claims 7-8 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Daros et al (US 2017/0088871) in view of McDonagh et al (US 2013/0243728) and Yeom et al (FEMS Microbiol. Lett. 285:10-15, 2008; IDS) as applied to claims 1-6, 9, 15 and 51-52 above, and further in view of Hoerr et al (US 2010/0047261).
The combined teachings of Daros et al, McDonagh et al and Yeom et al were presented above.  However, none of the references teaches specifically the target RNA coding for an antigen, preferably a pathogenic antigen, and/or the target mRNA comprises a poly(A) region of about 50 to 400 adenosine nucleotides.
Before the effective filing date of the present application, Hoerr et al already taught a base-modified RNA comprising any RNA that codes for at least one protein/peptide, wherein the base-modified RNA can be single-stranded, double-stranded, linear or circular or in the form of mRNA, with a preferable length from 50 to 15,000 nucleotides, more preferably from 50 to 10,000 nucleotides; and a pharmaceutical composition such as a vaccine comprising the same base-modified RNA encoding an antigen for the treatment of tumor and cancer diseases and infectious diseases such as influenza, malaria, small pox, measles and others (Abstract; particularly paragraphs [0019], [0111]-[0112]).  Hoerr et al also taught that the coding mRNA comprising several structural elements, including 3’-UTR region followed by a poly-A tail, preferably a poly-A tail of at least about 50 nucleotides or at least about 70 nucleotides (paragraphs [0019] and [0078]).
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to further modify the combined teachings of Daros et al, McDonagh et al and Yeom et al by also at least selecting a target RNA encoding a pathogenic antigen for preparation of a vaccine as well as the coding RNA comprising a poly-A tail of at least about 50 nucleotides or about 70 nucleotides, in light of the teachings of Hoerr et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modification because Hoerr et al already taught a pharmaceutical composition such as a vaccine comprising a base-modified RNA encoding an antigen (e.g., the base-modified RNA can be single-stranded, double-stranded, linear or circular or in the form of mRNA, with a preferable length from 50 to 15,000 nucleotides, more preferably from 50 to 10,000 nucleotides) for the treatment of tumor and cancer diseases and infectious diseases such as influenza, malaria, small pox, measles and others; and that the coding mRNA comprising a poly-A tail of at least about 50 nucleotides or at least about 70 nucleotides.  Please also noting that the Daros reference already taught explicitly that any RNA molecule that needs to be generated in large amounts may be used as a target RNA, and suitable target RNA may include sequences up to 100 bases, up to 200 bases or up to 300 bases or more.  

	The modified method resulting from the combined teachings of Daros et al, McDonagh et al, Yeom et al  and Hoerr et al as set forth above is indistinguishable from and encompassed by the method for producing a target RNA in a host cell as claimed. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicants’ argument related to the above 103 rejection in the Amendment dated 12/29/2020 (page 9) has been fully considered but it is respectfully not found persuasive for the reason discussed below.
Applicants argued basically the Hoerr reference does not remedy the underlying defects of the combined teachings of Daros, McDonagh and Yeom references.
Please refer to the examiner’s same responses regarding the alleged defects of the combined teachings of Daros, McDonagh and Yeom references above.


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Daros et al (US 2017/0088871) in view of McDonagh et al (US 2013/0243728) and Yeom et al (FEMS Microbiol. Lett. 285:10-15, 2008; IDS) as applied to claims 1-6, 9, 15 and 51-52 above, and further in view of Birnbaum (US 3,582,469).
However, none of the references teaches specifically of adding a compound capable of inhibiting peptide and/or protein synthesis such as chloramphenicol is added at the fermentation step b) that allows transcription of target RNA.
Before the effective filing date of the present application, Birnbaum already taught a method for obtaining double-stranded RNA (DS-RNA), comprises adding Escherichia coli to a nutrient culture medium and permitting growth to occur, then adding MU-9 mutant of MS2 coliphage to infect the growing E. coli, then adding an antibiotic such as streptomycin, oxytetracycline and chloramphenicol at about 45 to about 120 minutes post-infection to inhibit the growth of the E. coli and thereby obtain an increased productivity of DS-RNA (Abstract; particularly col. 2, lines 32; and issued claims 1-6).
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to further modify the combined teachings of Daros et al, McDonagh et al and Yeom et al by also adding an antibiotic such as chloramphenicol at the fermenting step b to enhance the production of chimeric RNA molecules in at least E. coli host cells, in light of the teachings of Birnhaum as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modification because Birnhaum et al already demonstrated successfully that adding an antibiotic such as streptomycin, oxytetracycline and chloramphenicol post-infection in a culture medium to inhibit the growth of infected E. coli to obtain an increased productivity of DS-RNA.

	The modified method resulting from the combined teachings of  Daros et al, McDonagh et al, Yeom et al  and Birnhaum as set forth above is indistinguishable from and encompassed by the method for producing a target RNA in a host cell as claimed. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicants’ argument related to the above 103 rejection in the Amendment dated 12/29/2020 (page 9) has been fully considered but it is respectfully not found persuasive for the reason discussed below.
Applicants argued basically the Birnbaum reference does not remedy the underlying defects of the combined teachings of Daros, McDonagh and Yeom references.
Please refer to the examiner’s same responses regarding the alleged defects of the combined teachings of Daros, McDonagh and Yeom references above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lacy et al (Protein expression and purification 11:195-200, 1997) disclosed introduction of silent mutations in the internal Shine-Dalgarno sequence of the codons for Ala 597, Thr 598, Glu 599 and Ala 600 to eliminate co-translational contaminant from an internal methionine codon located six bases downstream from the Shine-Dalgano sequence (page 198, right column, last 3 sentences of the paragraph; and Fig. 1c).
	
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633